Title: From Alexander Hamilton to George Washington, 4 September 1794
From: Hamilton, Alexander
To: Washington, George


[Philadelphia] September 4, 1794. “The Secretary of the Treasury requests the favor of the President to send him the communication from the Governor, on which he not long since reported, containing imputations on the conduct of the officers of the UStates employed in the Western Counties. They will be useful in forming the reply to his last letter, in which a considerable progress has been made.”
